Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Accordingly, we
                             ORDER the petition DENIED. 1




                                     _c2
                                       Parraguirre


                                           J.
                Douglas




                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Matthew D. Carling
                      Eighth District Court Clerk




                      1 Wealso deny as moot petitioner's motion to stay the district court
                proceedings pending resolution of this matter and a related appeal.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A